PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/056,111
Filing Date: 17 Nov 2020
Appellant(s): MEDIATEK INC.



__________________
Daniel R. McClure Reg. No 38,962
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Response to arguments made in regard to claims 1 and 8
In regard to claims 1 and 8 appellant asserts that Chen fails to anticipate every element of the claimed invention. 
The invention relates to construction of a merge candidate list for video compression. A video compression process typically uses motion vectors to describe the motion of a block of video from one image to the next. Motion vectors improve compression by allowing the information in a video block of a previous image, called a prediction block, to be re-used in the current image at a different position. However the sheer amount of motion vector information to be encoded for an image can also be quite large. For that reason, ‘merge’ mode is applied to re-use motion vectors, from blocks that are adjacent to the current block either spatially or temporally. These re-used motion vectors are called predicted or candidate motion vectors and eliminate the need to individually encode a motion vector for each block. Merge mode is applied by gathering an ordered candidate list of the candidate vectors, selecting the most appropriate motion vector form the list, and transmitting an index indicating the selected vector. In this way only a merge index value needs to be encoded to signal a motion vector for the block. 
A block may also be encoded via bi-prediction which uses two motion vectors, one to a previous frame and one to a future frame to obtain two prediction blocks. In bi-prediction a weight is applied to each prediction block in order to blend the future and past prediction blocks into a single prediction block. When using weighted bi-prediction these weight values must also be encoded in addition to motion vector information. 
Chen teaches that the merge mode technique used for motion vectors may also be applied to bi-predictive weighting values thereby re-using the weighting values of a neighboring block for use with the current block. In Chen this weight value is communicated as a weight index into a pre-defined set of weights as shown in par. 46 of Chen. Paragraph 46 shows a set of weights being either 0, 0.5 or 1. Paragraph 47 further indicates that more weights can be added to the pre-defined set. Chen also teaches in par. 104 that this weight index may be inherited from a merge candidate block along with its motion vector (Chen “the weight index for each 4x4 unit may also be inferred from that of the corresponding temporal block”). This weight index is then used to select a pre-defined pair of weights form the set of pre-defined weights as noted in pars 46-47.
The appellants argument is that the temporal and pair-wise candidate blocks recited in the claims are exceptions that use a set of pre-defined weights, thus any weights that may otherwise be assigned to these candidates are excluded (Brief pg. 5 last sentence of last full paragraph, pg. 7 first full paragraph, page 8 first full paragraph). The appellant is arguing that references fail to show certain features of appellant’s invention that are not recited in the rejected claims (i.e. excluding the merge weights associated with temporal and pair-wise candidates).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 1 and 8, in particular, require that weights for bi-directional prediction are set to predefined weights when the target merge candidate is a selected merge candidate for temporal or pair wise candidates. The claims do not exclude the use of a weight index, or the re-use of weights applied to the candidate blocks. Neither do claims 1 and 8, require a different process for merge candidates that are not temporal or pair-wise candidates (e.g. spatial merge candidates). The claims only require that the weights used for temporal and pair-wise candidate be a “pre-defined pair”. Chen uses the index associated with all merge candidates to select a pair of weights from a pre-defined set of weight pairs. Therefore, Chen fully meets the limitations of claims 1 and 8. Appellants argument is unpersuasive.

Response to arguments made in regard to claim 14
On pg. 8 of the Brief, in regard to claim 14, appellant asserts that Nakamura fails to disclose checking whether a new candidate is to be inserted into an candidate list before the candidate is inserted into the candidate list. The examiner disagrees. 
As noted above, a merge candidate list is an ordered list of motion vectors that may be selected for use by the current bock. In Figs 13-14 Nakamura discloses generating the motion vector candidate list in several intermediate steps performed by various units prior to generating a final candidate list. In par. 132 Nakamura discloses a merge candidate addition unit that gathers all the derived motion candidates into an intermediate. Nakamura then teaches, in par. 133 that a merge candidate decision unit 234 deletes duplicate merge candidates from the intermediate candidate list, and a merge candidate number control unit 235 that restricts the total number of candidates on the temporary list to generate a final candidate list. This final candidate list is the list that is supplied from the inter prediction information derivation unit 205, shown in Fig. 2, for use in coding by the coding information storage memory 210 and the motion compensation prediction unit 206 as described in par. 109.  
Claim 14 requires “generating a merge candidate list …… wherein whether one new candidate to be inserted in the merge candidate list …. Is checked before said one new candidate is inserted into the merge candidate list … and wherein the new candidate is not inserted if the new candidate is redundant”. As noted above, Nakamura discloses checking for redundancies in an intermediate list during the generation of the final candidate list, and no redundant candidates are inserted into the final candidate list of Nakamura. The claims do not exclude the use of additional lists but only require that duplicates are not added to the actual merge candidate list used for coding. The examiner further notes that the process of gathering all candidates prior to a redundancy check is also performed by the appellants invention which describes ‘deriving’ the spatial motion candidates prior to performing a redundancy check (See appellant’s specification paragraphs 6 and 41-42). This ‘deriving’ is essentially the same process as adding all candidates to a temporary, intermediate, candidate list as it gathers all the candidate vectors to allow for easy comparison. For the above reasons, the examiner finds appellant’s argument unpersuasive. 
The examiner also notes that similar arguments were presented to the appellant in the previous Office action (See pgs. 2-3 of the Final Action dated 9/21/2021) The appellant does present additional arguments to rebut the examiners previous arguments except to quote pars 132-135 of Nakamura and broadly assert that these paragraphs do not teach the claim limitations. 

Response to arguments made in regard to the combination of Chen and Nakamura
Finally, on pg. 11 of the brief, appellant asserts that the examiner failed to provide proper motivation for the combination of Chen and Nakamura and instead provided only a conclusory statement that Nakamura provides improved merge mode prediction by ensuring that the list includes different candidates. The examiner disagrees.  
As noted in MPEP 2143(1)(G) supporting a rationale that the prior art provides some teaching suggestion or motivation to combine references does not require an explicit suggestion from the prior art itself. The MPEP states that the motivation may be implicitly found in the knowledge of one or ordinary skill in the art or the nature of the problem to be solved. 
Nakamura teaches removing redundant candidates form a motion vector candidate list (Nakamura par. 133). The teachings of Nakamura suggest that duplicate motion vector prediction candidates provide no additional benefit, as using the same candidate for prediction twice does not make the prediction any more likely to approximate the current motion vector. On the other hand, including different predictors increases the likelihood of obtaining a better prediction for the current motion vector by providing diverse prediction values. Thus, based on the disclosure of Nakamura one of ordinary skill in the art before the effective filing date of the invention would be motivated to remove identical motion vector candidates from the candidate list of Chen as suggested by Nakamura. 
While the examiner has produced the citations with motivation appeasing the TSM test, KSR supports other rationales to combine the analogous references together. According to MPEP 2143, Exemplary KSR rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The combination of Chen and Nakamura further meet the criteria for at least rationales (C), (D) and (F).
 Chen and Nakamura both relate to video coders using merge mode techniques (Chen Figs 1-3 and Fig. 13; Nakamura Figs. 1-2 and Fig. 14). Thus, it would be obvious to apply the known technique of removing identical motion vectors in the merge capable coder of Nakamura to the similar merge capable coder of Chen according to rationale (C). 
Similarly, the merge capable coding device of Chen was a well-known device before the effective filing date of the invention, as indicated by paragraphs 30 and 103 of Chen which disclose that the device is specified in the HEVC video coding standard which is widely used and deployed as indicated by par. 2 of Chen. Thus, according to rationale (D), it would be obvious to apply the known technique of removing identical motion vectors to the well-known HEVC standard merge capable decoder of Chen. 
Additionally, both Chen and Nakamura are in the same field of endeavor as both relate to coding of video using merge mode techniques (Chen Fig. 13, Nakamura Fig. 14). Thus, the known work of Nakamura to remove identical motion vectors from the candidate list, would obviously prompt inclusion of a similar variation in Chen as indicated by rationale (F) in order to meet the design incentive of having a candidate list filled with non-identical motion vector candidates. 
The Examiner’s combination of Chen and Nakamura meet the claimed limitation and satisfies at least rationales (C), (D) and (F) of the exemplary KSR rationales.  Therefore, prima facie obviousness is established.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        
Conferees:
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                  


                                                                                                                                                                                      /ROBERT J HANCE/Primary Examiner, Art Unit 2423                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.